


110 HR 5537 IH: Juvenile Justice Improvement Act of

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5537
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2008
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 with respect to juveniles who have committed offenses, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice Improvement Act of
			 2008.
		2.DefinitionsSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
			(1)in paragraph (25)
			 by inserting , including sight or sound, after
			 incarceration,
			(2)by amending
			 paragraph (26) to read as follows:
				
					(26)the term
				adult inmate means an individual who—
						(A)has reached the age of full criminal
				responsibility under applicable State law; and
						(B)has been arrested
				and is in custody for or awaiting trial on a criminal charge, or is convicted
				of a criminal charge offense; excluding individuals who are—
							(i)younger than the
				age of full criminal responsibility under applicable State law at the time of
				the criminal charge offense; or
							(ii)younger than the
				maximum age of extended juvenile jurisdiction applicable under State law;
				and
							(iii)have been
				committed to the care and custody of a juvenile correctional facility by a
				court of competent jurisdiction or by operation of State
				law.
							,
			(3)in paragraph (28)
			 by striking ; and at the end,
			(4)in paragraph (29) by striking the period at
			 the end and inserting a semicolon, and
			(5)by adding at the end the following:
				
					(30)the term
				restraint means a chemical or medical agent, physical force
				technique, or mechanical device that restricts movement;
					(31)the term
				chemical agent means a spray used to temporarily incapacitate a
				person, such as oleoresin capsicum spray, tear gas, or
				2-chlorobenzalmalononitrile gas (CS gas);
					(32)the term
				seclusion means any instance in which a youth is confined alone
				for more than 15 minutes, including in an unlocked or locked room, specialized
				unit or other area of isolation, segregation, or room time;
					(33)the term evidence based
				means a program that is demonstrated with relative evidence, normed and
				validated for a diverse population, to be either—
						(A)exemplary, such
				that it is implemented with a high degree of fidelity and demonstrates robust
				empirical findings using a reputable conceptual framework and an experimental
				evaluation design of the highest quality (a random assignment control trial);
				or
						(B)effective, such that it is implemented with
				sufficient fidelity that it demonstrates adequate empirical findings using a
				sound conceptual framework and a quasi-experimental evaluation design of high
				quality (comparison group without random assignment control group);
						(34)the term
				promising means a program that demonstrates effectiveness using
				reasonable, limited findings, and that has underway a more appropriate
				evaluation that meets the criteria set forth in paragraph (33)(A) for
				determining evidence-based programs; and
					(35)the term
				dangerous practice means an act, procedure, or program that
				creates an unreasonable risk of physical injury, pain, or psychological harm to
				a juvenile subjected to the act, and it includes the use of chemical agents;
				choking; blows to the head; twisting body parts against joints or other
				techniques that rely on infliction of pain to secure compliance; restraint to
				fixed objects; restraint in any manner that creates risk of asphyxiation; use
				of belly belts or chains on pregnant girls; use of four-point or five-point
				restraints, straightjackets or restraint chairs, except for medical or mental
				health purposes specifically related to the safety of the youth, and under the
				direct supervision of medical or mental health personnel, use of psychotropic
				medication without adherence to professional standards regarding dosage, or for
				purposes of coercion, punishment, or convenience of staff; and use of physical
				force, chemical agents, or mechanical restraints for purposes of coercion,
				retaliation, punishment, or convenience of staff; and prolonged, forced
				physical
				exercise.
					.
			3.State
			 planSection 223(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is
			 amended—
			(1)in paragraph (8) by striking
			 existing and inserting proven effective,
			(2)in
			 paragraph (9)(L)(i) by striking restraints and inserting
			 requirements,
			(3)in paragraph (27)
			 by striking and at the end,
			(4)in paragraph (28)
			 by striking the period at the end and inserting a semicolon, and
			(5)by adding at the
			 end the following:
				
					(29)provide that,
				within 4 years of the date of enactment of this paragraph, juveniles treated as
				adults for purposes of prosecution in criminal court and juveniles prosecuted
				as adults in criminal court may not be held in a jail or lockup for adults
				while such juveniles are awaiting trial on a criminal charge;
					(30)provide that,
				within 4 years of the date of enactment of this paragraph, juveniles treated as
				adults for purposes of prosecution in criminal court and juveniles prosecuted
				as adults in criminal court may not be within sight or sound contact of adult
				inmates when held in the custody of the criminal court awaiting trial or other
				legal process; and
					(31)provide that the
				State will—
						(A)develop policies
				and procedures to eliminate the State-supported use of dangerous practices with
				juveniles in the custody of State or local secure detention and correctional
				facilities and residential treatment centers;
						(B)increase the
				State’s efforts to operate facilities and programs that are safe for youth and
				staff, through effective behavior management systems that clearly communicate
				incentives and sanctions to increase appropriate behavior and decrease
				inappropriate behavior, and which are implemented through a continuum of
				responses that begin with verbal de-escalation and that only allow for use of
				the most punitive responses as a last resort;
						(C)increase the
				State’s efforts to provide training for facility staff on effective techniques
				for effective behavior management, de-escalation and crisis intervention,
				adolescent development, safe physical control techniques, developmental
				disabilities, mental health disorders, and cultural competence; and
						(D)increase the
				State’s efforts to develop engaging, effective programming, and establish safe
				staffing levels in secure detention and correctional
				facilities.
						.
			4.Promoting
			 alternatives to incarcerationSection 222 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended by adding at the
			 end the following:
			
				(e)Incentive
				Grants
					(1)Incentive grants
				fundsThe Administrator shall make grants totaling at least 5
				percent of the funds appropriated for this part in each fiscal year as
				incentive grants to States. The Administrator shall make such incentive grants
				consistent with the provisions of subsection (a), and shall condition such
				grants upon—
						(A)the State’s support for evidence-based or
				promising programs, prioritizing programs that address the mental health
				treatment needs of juveniles;
						(B)the State’s support of reforms that reduce
				or eliminate the State-supported use of dangerous practices;
						(C)the State’s support for reforms that ensure
				that seclusion in secure detention or correctional facilities is limited to
				situations in which seclusion is the least restrictive measure sufficient to
				address a youth’s danger to self or others, used only for the amount of time
				necessary and is terminated when there is no longer an immediate danger to the
				youth or others, or imposed only after applicable due process; and
						(D)the demonstration by the State of an
				improvement of public safety and rehabilitation of delinquent and at-risk
				youths.
						(2)The State shall make the demonstration
				required by paragraph (1)(D) by using accurate and reliable data reported
				annually showing both—
						(A)a reduction in either recidivism or
				offenses by youths under age 18, using arrest data; and
						(B)either—
							(i)an increase in the use of least restrictive
				placement for juveniles as appropriate for community safety;
							(ii)an increase in the safety of youths in the
				delinquency or criminal justice system; or
							(iii)a decrease in racial and ethnic disparities
				in the delinquency
				system.
							.
		5.Removing the
			 valid court order exception for status offendersSection 223(a)(11) of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(11)) is
			 amended—
			(1)by
			 striking shall, and
			(2)by amending
			 subparagraph (A) to read as follows:
				
					(A)juveniles who are charged with or who have
				committed an offense that would not be criminal if committed by an adult,
				excluding juveniles who are charged with or who have committed a violation of
				section 922(x)(2) of title 18, United States Code, or of a similar State law,
				shall not be placed in secure detention facilities or secure correctional
				facilities;
				and
					.
			
